NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            02-SEP-2022
                                            07:49 AM
                                            Dkt. 21 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


MELITA M. MILLER-KALAMA and CY KALAMA, Plaintiffs-Appellants, v.
          TARA KEANUENUELANI MILLER, Defendant-Appellee


       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                         HAMAKUA DIVISION
                    (CASE NO. 3DRC-XX-XXXXXXX)


               ORDER APPROVING STIPULATION TO DISMISS
     (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Stipulation for Dismissal of

Appeal With Prejudice (Stipulation), filed August 29, 2022, by

Plaintiffs-Appellants Melita M. Miller-Kalama and Cy Kalama, the

papers in support, and the record, it appears that (1) the appeal

has been docketed; (2) the parties stipulate to dismiss the

appeal with prejudice and bear their own attorneys' fees and

costs; (3) the Stipulation is dated and signed by counsel for all
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

parties appearing in the appeal; 1 and (4) dismissal is authorized

by HRAP Rule 42(b).

             Therefore, IT IS HEREBY ORDERED that the Stipulation is

approved and the appeal is dismissed with prejudice.            The parties

shall bear their own attorneys' fees and costs.

             IT IS FURTHER ORDERED that all pending motions are

dismissed.

             DATED:   Honolulu, Hawai i, September 2, 2022.

                                          /s/ Keith K. Hiraoka
                                          Presiding Judge

                                          /s/ Sonja M.P. McCullen
                                          Associate Judge

                                          /s/ Derrick H.M. Chan
                                          Associate Judge




       1
         Plaintiffs-Appellants' counsel, David H. Lawton, and Defendant-
Appellee's counsel, William Dean, are cautioned that documents filed through
the Judiciary Electronic Filing System shall be signed as provided by the
Hawai i Electronic Filing and Service Rules. See Hawai i Rules of Appellate
Procedure (HRAP) Rule 32(d).

                                      2